Citation Nr: 1628007	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected ischemic heart disease and/or post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Service connection is in effect for PTSD.  

2.  The lay and medical evidence of record establishes that the Veteran's erectile dysfunction is causally related to his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for erectile dysfunction.  While he acknowledges that he did not have problems with erectile dysfunction during service, he has asserted that his disability is a result of the medication he takes for his service-connected heart disability.  See March 2010 notice of disagreement; statements from the Veteran statement dated August 2010 and March 2012.  He has also asserted that his heart disability, PTSD, and erectile dysfunction act in a cycle, with each affecting the others.  See May 2011 statement of the Veteran.  

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  In order for secondary service connection to be established, there must be: (1) evidence of a service-connected disability; (2) medical evidence of a current disability; and (3) medical nexus evidence of a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either: (1) proximately due to or the result of an already service-connected disease or injury, or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.  

At the outset, the Board notes that service connection for PTSD was granted in April 2009, while service connection for ischemic heart disease was granted in May 2011.  As such, the Board finds that the first element required for secondary service connection has been established. 

Turning to the second element required for secondary service connection, review of the record reveals that the Veteran has a current diagnosis of erectile dysfunction.  See September 2011 VA examination; VA treatment records dated December 1998, September 2003, August 2006, and November 2005.  Accordingly, because the record reflects that the Veteran currently has erectile dysfunction, the Board finds that the second element required for secondary service connection has also been established. 

Finally, with regard to the third element required for secondary service connection, the Board notes that the physician who conducted the September 2011 VA examination opined that the Veteran's erectile dysfunction is not caused or aggravated by his service-connected heart disability, noting that the Veteran's erectile dysfunction predated his heart disability for many years and that the medication taken for his erectile dysfunction was not been effective even before his heart disease manifested.  However, the September 2011 VA examiner stated that the etiology of the Veteran's erectile dysfunction is psychological and opined that it is as likely as not that his erectile dysfunction is attributable to his PTSD.  

The September 2011 VA opinion is competent medical evidence and, because there is no opposing medical evidence or opinion of record and the opinion is consistent with the Veteran's lay assertions that his erectile dysfunction is intertwined with his PTSD, the September 2011 VA opinion is considered the most competent, credible, and probative evidence of record regarding the etiology of the Veteran's erectile dysfunction.  As such, the Board finds that the September 2011 VA opinion satisfies the third element required for secondary service connection.

Accordingly, because all three elements required to establish entitlement to secondary service connection have been met, the Board finds that service connection for erectile dysfunction, as secondary to the Veteran's service-connected PTSD, is warranted.  See 38 C.F.R. § 3.310.  Therefore, the Veteran's claim of entitlement to service connection for erectile dysfunction is granted.


ORDER

Entitlement to service connection for erectile dysfunction is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


